                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       CHARLES JOSEPH GILYARD,                :             CIVIL ACTION
                 Petitioner,                  :
                                              :
              v.                              :
                                              :
       FRANKLIN TENNIS et al.,                :
                 Respondents.                 :             No. 06-2144


                                         ORDER


       AND NOW, this 30th day of January, 2019, upon consideration of Petitioner’s Request

to File In Forma Pauperis (Doc. No. 50), Petitioner’s Motion for Relief from Final Order (Doc.

No. 49), Petitioner’s Amendment to His Motion (Doc. No. 51), the Respondents’ Response

(Doc. No. 55), and Petitioner’s Reply (Doc. No. 56), it is ORDERED that:

    1. Petitioner’s Request to File In Forma Pauperis (Doc. No. 50) is GRANTED;

    2. Petitioner’s Motion for Extension of Time to File Second Amendment (Doc. No. 58) is

       DENIED; and,

    3. Petitioner’s Motion for Relief from Final Order (Doc. No. 49) and the amendment

       thereto (Doc. No. 51) are DENIED.



                                                  BY THE COURT:


                                                  /s/ Gene E.K. Pratter     ____________
                                                  GENE E.K. PRATTER
                                                  UNITED STATES DISTRICT JUDGE
